UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 29, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-32545 DSW INC. (Exact name of registrant as specified in its charter) Ohio 31-0746639 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) rive, Columbus, Ohio (Address of principal executive offices) (Zip Code) (614) 237-7100 Registrant’s telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of outstanding Class A Common Shares, without par value, as of November 25, 2011 was 32,052,046 and Class B Common Shares, without par value, as of November 25, 2011 was 11,169,972. DSW INC. TABLE OF CONTENTS Item No. Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets at October29, 2011 and January 29, 2011 2 Condensed Consolidated Statements of Operations for the three and nine months ended October29, 2011 and October 30, 2010 3 Condensed Consolidated Statements of Shareholders’ Equity for the nine months ended October29, 2011 and October 30, 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended October 29, 2011 and October 30, 2010 7 Notes to the Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 Part II. Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signature 42 Index to Exhibits 43 1 Table of Contents Part I. FINANCIAL INFORMATION Item 1. Financial Statements DSW INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) October 29, January 29, ASSETS Cash and equivalents $ $ Short-term investments Accounts receivable, net Accounts receivable from related parties 32 81 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Long-term investments Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accounts payable to related parties Accrued expenses: Compensation Taxes Other Gift cards and merchandise credits Conversion feature of short-term debt Warrant liability Current maturities of long-term debt Total current liabilities Other non-current liabilities Deferred income taxes Commitments and contingencies Shareholders’ equity: Class A Common Shares, no par value; 170,000,000 and 69,600,000 authorized, respectively; 32,020,698 and 21,872,844 issued and outstanding, respectively Class B Common Shares, no par value; 100,000,000 and 0 authorized, respectively; 11,169,972 and 0 issued and outstanding, respectively Preferred Shares, no par value; 100,000,000 and 0 authorized, respectively; no shares issued or outstanding Treasury Shares, at cost, 0 and 3,284 shares, respectively ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity excluding noncontrolling interests Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 2 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three months ended Nine months ended October29, October30, 2 October29, October30, Net sales $ Cost of sales ) Operating expenses ) Change in fair value of derivative instruments ) ) ) Operating profit Interest expense ) Interest income Interest expense, net ) Non-operating income Income from continuing operations before income taxes Income tax (provision) benefit ) ) ) Income from continuing operations Income from discontinued operations, net of tax - Value City 5 Income from discontinued operations, net of tax - Filene’s Basement 4 Total income from discontinued operations, net of tax 5 Net income Less: net income attributable to the noncontrolling interests ) ) ) Net income (loss), net of noncontrolling interests $ $ ) $ $ Basic and diluted earnings (loss) per share: Basic earnings (loss) per share from continuing operations, net of noncontrolling interests $ $ ) $ $ Diluted earnings (loss) per share from continuing operations, net of noncontrolling interests $ $ ) $ $ Basic earnings per share from discontinued operations $ Diluted earnings per share from discontinued operations $ Basic earnings (loss) per share, net of noncontrolling interests $ $ ) $ $ Diluted earnings (loss) per share, net of noncontrolling interests $ $ ) $ $ Shares used in per share calculations: Basic Diluted Income (loss) from continuing operations, net of tax and noncontrolling interests: Income (loss) from continuing operations, net of tax and noncontrolling interests $ $ ) $ $ Discontinued operations, net of tax 5 Net income (loss), net of noncontrolling interests $ $ ) $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 3 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in thousands) (unaudited) Number of Shares Total Accumu- lated Class A Common Shares Treasury Shares Class A Common Shares Treasury Shares Accumulat- ed Deficit Other Compre- hensive Loss Noncon- trolling Interests Total Balance, January 30, 2010 3 $ $ ) $ ) $ ) $ $ Net income from continuing operations Net income from discontinued operations Total comprehensive income $ Capital transactions of subsidiary Stock based compensation expense, before related tax effects Net issuance of restricted shares 30 Exercise of stock options, net of settlement of taxes 6 85 85 Balance, October 30, 2010 3 $ $ ) $ ) $ ) $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 4 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued) (in thousands) (unaudited) Number of Shares Total Accumu-lated Class A Common Shares Class B Common Shares Treasury Shares Class A Common Shares Class B Common Shares Treasury Shares Accum- ulated Deficit Other Compre- hensive Loss Noncon- trolling Interests Total Balance, January 29, 2011 3 $ $ ) $ ) $ ) $ $ Net income fromcontinuing operations Net income from discontinued operations Total comprehensive income $ Pre-merger share and shareholders’ equity activity: Capital transactions of subsidiary Net settlement of restricted shares ) ) ) RVI stock based compensation expense, before related tax effects Exercise of RVI stock options, net of settlement of taxes Exercise of warrant 96 Merger-related share and shareholders’ equity activity: Purchase of noncontrolling interest ) Exchange of Class A Common Shares for Class B Common Shares ) ) Retirement of treasury shares (3 ) ) 59 Fractional shares settled in cash (1 ) ) ) Cash settlement of RVI options and SARs ) ) Stock compensation expense related to cash settled RVI options and SARs RVI stock based compensation expense,before related tax effects The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 5 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued) (in thousands) (unaudited) Number of Shares Total Accumu-lated Class A Common Shares Class B Common Shares Treasury Shares Class A Common Shares Class B Common Shares Treasury Shares Accum- ulated Deficit Other Compre- hensive Loss Noncon- trolling interests Total Post-merger share and shareholders’ equity activity: DSW stock based compensation expense,before related tax effects Exercise of DSW stock options, net of settlement of taxes Stock units granted 8 29 29 Vesting of restricted stock units, net of settlement of taxes 1 ) ) Excess tax benefit related to stock option exercises Exchange of Class B Common Shares for Class A Common Shares ) ) Settlement of PIES with Class A Common Shares Dividends paid and accrued ($2.15 per share) ) ) Balance, October 29, 2011 $ $ $ ) $ ) $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 6 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine months ended Cash flows from operating activities: October29, 2011 October30, 2010 Net income $ $ Less: income from discontinued operations, net of tax ) ) Income from continuing operations Adjustments to reconcile net income to net cash provided by operating activities: Amortization of debt issuance costs and discount on debt Depreciation and amortization Restricted shares granted Restricted shares settlement ) Capital transactions of subsidiary DSW and RVI stock based compensation expense Deferred income taxes ) ) Change in fair value of derivative instruments Loss on disposal of long-lived assets Impairment of long-lived assets Impairment of lease Excess tax benefits related to stock option exercises ) Other Change in working capital, assets and liabilities: Accounts receivable, net ) ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable Proceeds from construction and tenant allowances Accrued expenses ) Net cash provided by operating activities from continuing operations Cash flows from investing activities: Cash paid for property and equipment ) ) Purchases of available-for-sale investments ) ) Purchases of held-to-maturity investments ) ) Maturities and sales of available-for-sale investments Maturities of held-to-maturity investments Activity related to equity investment - related party ) Purchase of tradename ) Net cash used in investing activities from continuing operations ) ) Cash flows from financing activities: Loan proceeds from related party loan Payment of related party loan ) Proceeds from exercise of RVI and DSW stock options 85 Cash settlement of RVI options and SARs ) Debt issuance costs ) ) Cash paid for fractional shares ) Dividends paid ) Proceeds from the exercise of warrants Excess tax benefits related to stock option exercises Net cash used in financing activities from continuing operations ) ) The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 7 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (in thousands) (unaudited) Nine months ended October29, 2011 October30, 2010 Cash flows from discontinued operations: Operating activities Net increase in cash and equivalents from discontinued operations Net increase (decrease)in cash and equivalents from continuing operations ) Cash and equivalents, beginning of period Cash and equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ Non-cash investing, financing and operating activities: Balance of accounts payable and accrued expenses due to property and equipment purchases $ $ Capital contribution to subsidiary $ Amortization of investment discounts and premiums $ $ Settlement of PIES with Class A Common Shares $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 8 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BACKGROUND On May 19, 2011, Retail Ventures, Inc. (“Retail Ventures” or “RVI”) shareholders and DSW Inc. (“DSW”) shareholders approved the proposal presented to them at their respective special meetings of shareholders to adopt the merger agreement between DSW and Retail Ventures and to approve the merger (the “Merger”).The Merger closed on May 26, 2011. Pursuant to the terms and conditions of the Agreement and Plan of Merger, Retail Ventures merged with and into DSW MS LLC (“Merger Sub”), with Merger Sub surviving the Merger and continuing as a wholly owned subsidiary of DSW. Upon the closing of the Merger, each outstanding Retail Ventures common share was converted into the right to receive 0.lass A Common Shares, unless the holder properly and timely elected to receive a like amount of DSW Class B Common Shares in lieu of DSW Class A Common Shares. In connection with the Merger, RVI shareholders received 10.6 million DSW Class A Common Shares and 11.5 million DSW Class B Common Shares. Prior to the Merger, RVI held 27.4 million DSW Class B Common Shares, which were retired in the third quarter of fiscal 2011. Retail Ventures common shares, without par value, which traded under the symbol “RVI,” ceased trading on, and were delisted from, the New York Stock Exchange on May 26, 2011. The Merger was accounted for as a reverse merger with Retail Ventures as the accounting acquirer and DSW (the surviving legal entity) as the accounting acquiree. As this was a common control transaction under Accounting Standard Codification (“ASC”) 805, Business Combinations, the Merger was accounted for as an equity transaction in accordance with ASC 810, Consolidation as the acquisition of a noncontrolling interest and purchase accounting was not applied. As a result, there was no adjustment to the historical cost carrying amounts of assets and liabilities reflected in the accompanying balance sheet. For financial reporting purposes, the Merger was accounted for as if the following transactions took place: · Retail Ventures acquired all of the outstanding noncontrolling interests in DSW in exchange for 17.1 million newly issued Class A Common Shares, thus eliminating the noncontrolling interests. Legally, these DSW Class A Common Shares are the shares that were publicly held prior to the Merger; · Retail Ventures declared and implemented a reverse stock split at an exchange ratio of 0.435 applicable to all outstanding Common Shares; · Retail Ventures established a new class of unregistered common shares, Class B Common Shares, with special voting rights. DSW Class A Common Shares are entitled to one vote for each share. DSW Class B Common Shares are entitled to eight votes for each share; and · Retail Ventures offered to all common shareholders as of the date immediately prior to the closing of the Merger the opportunity to tender Class A Common Shares in exchange for newly issued Class B Common Shares, resulting in the issuance of 11.5 million Class B Common Shares and the retirement of the same number of Class A Common Shares. Pre-merger financial information presented in the DSW consolidated financial statements represents consolidated Retail Ventures’ financial information. References to Retail Ventures or RVI refer to the pre-merger entity. The pre-merger financial information has been and will be in future periods retrospectively recast for the following matters: · Share and per share information- DSW has recast all RVI historical share and per share information, including earnings per share, to reflect the 0.435 conversion ratio for all periods presented. · Segment presentation- DSW has maintained its historical segment presentation, which is consistent with how the chief operating decision maker reviews the business. DSW sells products through three channels: DSW stores, dsw.com and the leased business division. The DSW segment, which includes the DSW stores and dsw.com sales channels, and the leased business division are reportable segments. In order to reconcile to the condensed consolidated financial statements, DSW includes other, which consists of assets, liabilities and expenses that are not attributable to the two reportable segments. The pre-merger or prior period condensed consolidated financial statements and notes have been recast to reflect the two reportable segments and other. · Cost of sales- DSW conformed its accounting policies and has recast its pre-merger or prior period financial statements and notes for warehousing and store occupancy costs historically reported by Retail Ventures within operating expenses to be consistent with DSW’s historical classification of these costs within cost of sales.For the three months and nine months ended October 30, 2010, store occupancy and warehousing expenses of $61.6 million and $184.0 million, respectively, which were included in operating expenses for RVI, are included in cost of sales for DSW. 9 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 2. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation- The accompanying unaudited condensed consolidated interim financial statements should be read in conjunction with DSW’s Annual Report on Form 10-K as filed with the Securities and Exchange Commission (“SEC”) on March 22, 2011 (the “2nnual Report”) and RVI’s Annual Report on Form 10-K as filed with the SEC on March 28, 2011 (the “2nnual Report”). After the Merger, pre-merger financial information presented in the DSW consolidated financial statements represents consolidated Retail Ventures’ financial information. DSW’s future filings, for the remainder of fiscal 2011 and the first quarter of fiscal 2012, will be retrospectively recast for the same matters recast in this quarterly filing, including share and per share information, segment presentation and cost of sales. In the opinion of management, the unaudited condensed consolidated interim financial statements reflect all adjustments, consisting of normal recurring adjustments, which are necessary to present fairly the consolidated financial position, results of operations and cash flows for the periods presented. The condensed consolidated financial statements include the accounts of DSW and its wholly owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. As a result of RVI’s disposition of Filene’s Basement during fiscal 2009, any changes to the gain on disposal of Filene’s Basement operations are included in discontinued operations. As a result of RVI’s disposition of an 81% ownership interest in its Value City business during fiscal 2007, changes to the loss on disposal of Value City are also included in discontinued operations. See Note 10 for a discussion of discontinued operations. Business Operations- DSW and its wholly owned subsidiaries are herein referred to collectively as DSW or the “Company”. DSW’s Class A Common Shares are listed on the New York Stock Exchange under the ticker symbol “DSW”. DSW has two reportable segments: the DSW segment, which includes the DSW stores and dsw.com sales channels, and the leased business division. DSW offers a wide assortment of better-branded dress, casual and athletic footwear and accessories for women and men. As of October 29, 2011, DSW operated a total of 327 stores located in 40 states. During the nine months ended October 29, 2011, DSW opened 16 new DSW stores. In the second quarter of fiscal 2011, DSW added kids’ shoes to dsw.com. DSW also operates leased departments for four retailers in its leased business division. As of October 29, 2011, DSW supplied merchandise to 261 Stein Mart stores, 74 Gordmans stores, 27 Filene’s Basement and Syms stores and one Frugal Fannie’s store. During the nine months ended October 29, 2011, DSW added 19 new leased departments and ceased operations in 8 leased departments. DSW owns the merchandise and the fixtures (except for Filene’s Basement and Syms stores, where DSW only owns the merchandise), records sales of merchandise, net of returns through period end and excluding sales tax, and provides management oversight. The retailers provide the sales associates and retail space. DSW pays a percentage of net sales as rent. Significant Accounting Policies Allowance for Doubtful Accounts- The Company monitors its exposure for credit losses and records related allowances for doubtful accounts. Allowances are estimated based upon specific accounts receivable balances, where a risk of default has been identified. As of October 29, 2011 and January 29, 2011, the Company’s allowances for doubtful accounts were $0.8 million and $0.7 million, respectively. Inventories- Merchandise inventories are stated at net realizable value, determined using the first-in, first-out basis, or market, using the retail inventory method. The retail method is widely used in the retail industry due to its practicality. Under the retail inventory method, the valuation of inventories at cost and the resulting gross profits are calculated by applying a calculated cost to retail ratio to the retail value of inventories. The cost of the inventory reflected on the balance sheet is decreased by charges to cost of sales at the time the retail value of the inventory is lowered through the use of markdowns, which are reductions in prices due to customers’ perception of value. Hence, earnings are negatively impacted as the merchandise is marked down prior to sale. Markdowns establish a new cost basis for inventory. Changes in facts or circumstances do not result in the reversal of previously recorded markdowns or an increase in the newly established cost basis. The markdown reserve requires management to make assumptions regarding customer preferences, fashion trends and consumer demand. 10 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Inherent in the calculation of inventories are certain significant management judgments and estimates, including setting the original merchandise retail value, markdowns, and estimates of losses between physical inventory counts, or shrinkage, which combined with the averaging process within the retail method, can significantly impact the ending inventory valuation at cost and the resulting gross profit. DSW records a reduction to inventories and charge to cost of sales for shrinkage. Shrinkage is calculated as a percentage of sales from the last physical inventory date. Estimates are based on both historical experience as well as recent physical inventory results. Physical inventory counts are taken on an annual basis and have supported DSW’s shrinkage estimates. Tradenames and Other Intangible Assets, Net- Tradenames and other intangible assets, net are primarily comprised of values assigned to tradenames and leases at the time of RVI’s acquisition of DSW. As of both October 29, 2011 and January 29, 2011, the gross balance of tradenames was $13.0 million and the average useful lives of tradenames are 14 years. Accumulated amortization for tradenames was $11.5 million and $10.9 million as of October 29, 2011 and January 29, 2011, respectively. Amortization expense for the nine months ended October 29, 2011 was $0.6 million, and $0.3 million will be amortized during the remainder of fiscal 2011. Future amortization expense associated with the net carrying amount of intangible assets as of October 29, 2011 will be $0.9 million in fiscal 2012, $0.3 million in fiscal 2013 and less than $0.1 million in each of fiscal 2014 and fiscal 2015. Customer Loyalty Program-DSW maintains a customer loyalty program for the DSW stores and dsw.com sales channels in which program members earn reward certificates that result in discounts on future purchases. Upon reaching the target-earned threshold, the members receive reward certificates for these discounts which expire six months after being issued. DSW accrues the anticipated redemptions of the discount earned at the time of the initial purchase. To estimate these costs, DSW makes assumptions related to customer purchase levels and redemption rates based on historical experience. The accrued liability included in other accrued expenses as of October 29, 2011 and January 29, 2011 was $14.3 million and $12.4 million, respectively. Deferred Rent- Many of the Company’s operating leases contain predetermined fixed increases of the minimum rentals during the initial lease terms. For these leases, the Company recognizes the related rental expense on a straight-line basis over the non-cancellable terms of the lease. The Company records the difference between the amounts charged to expense and the rent paid as deferred rent and begins amortizing such deferred rent upon the delivery of the lease location by the lessor. The deferred rent included in other non-current liabilities was $33.4 million and $34.4 million as of October 29, 2011 and January 29, 2011, respectively. Construction and Tenant Allowances- DSW receives cash allowances from landlords, which are deferred and amortized on a straight-line basis over the non-cancellable terms of the lease as a reduction of rent expense. Construction and tenant allowances are included in other non-current liabilities and were $61.0 million and $60.4 million as of October 29, 2011 and January 29, 2011, respectively. Noncontrolling Interests- The noncontrolling interests represented the portion of legacy DSW’s total shareholders’ equity owned by unaffiliated investors in DSW prior to the Merger. The noncontrolling interest percentage was computed by the ratio of shares held by unaffiliated interests. After the Merger, noncontrolling interests were eliminated. Accumulated Other Comprehensive Loss- Accumulated other comprehensive loss was $5.8 million at both October 29, 2011 and January 29, 2011 and related to the defined benefit pension plan assumed in connection with the Merger. For the nine months ended October 29, 2011 and October 30, 2010, comprehensive income was equal to net income. Accumulated Deficit- The accounting structure of the Merger resulted in the post-Merger Company presenting an accumulated deficit after DSW’s payment of the special and quarterly dividends on September 30, 2011. The DSW legal entity had sufficient retained earnings to pay the special and quarterly dividends. Sales and Revenue Recognition-Revenues from merchandise sales are recognized upon customer receipt of merchandise, are net of returns through period end, exclude sales tax and are not recognized until collectability is reasonably assured. For sales through the dsw.com sales channel, DSW estimates a time lag for shipments to record revenue when the customer receives the goods and also includes revenue from shipping and handling in net sales while the related costs are included in cost of sales. Revenue from gift cards is deferred and recognized upon redemption of the gift card. DSW’s policy is to recognize income from breakage of gift cards when the likelihood of redemption of the gift card is remote. DSW recognized $0.2 million, as other operating income from gift card breakage during both of the three months ended October 29, 2011 and October 30, 2010. DSW recognized $0.7 million and $0.6 million, respectively, as other operating income from gift card breakage during the nine months ended October 29, 2011 and October 30, 2010. 11 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Cost of Sales-In addition to the cost of merchandise, which includes markdowns and shrinkage, DSW includes in cost of sales expenses associated with warehousing (including depreciation), distribution and store occupancy (excluding depreciation and including store impairments). Warehousing costs are comprised of labor, benefits and other labor-related costs associated with the operations of the distribution and fulfillment centers. The non-labor costs associated with warehousing include rent, depreciation, insurance, utilities, maintenance and other operating costs that are passed to DSW from the landlord. Distribution costs include the transportation of merchandise to the distribution and fulfillment centers, from the distribution center to DSW’s stores and from the fulfillment center to the customer. Store occupancy costs include rent, utilities, repairs, maintenance, insurance, janitorial costs and occupancy-related taxes, which are primarily real estate taxes passed to DSW by its landlords. DSW conformed its accounting policies and has recast its pre-merger or prior period financial statements and notes for warehousing and store occupancy costs historically reported by Retail Ventures within operating expenses to be consistent with DSW’s historical classification of these costs within cost of sales. Operating Expenses- Operating expenses include expenses related to store management and store payroll costs, advertising, leased business operations, store depreciation and amortization, new store advertising and other new store costs (which are expensed as incurred) and corporate expenses. Corporate expenses include expenses related to buying, information technology, depreciation expense for corporate cost centers, marketing, legal, finance, outside professional services, customer service center expenses, payroll and benefits for associates and payroll taxes. DSW conformed its accounting policies and has recast its pre-merger or prior period financial statements and notes for warehousing and store occupancy costs historically reported by Retail Ventures within operating expenses to be consistent with DSW’s historical classification of these costs within cost of sales. Income Taxes- Income taxes are accounted for using the asset and liability method. The Company is required to determine the aggregate amount of income tax expense to accrue and the amount which will be currently payable based upon tax statutes of each jurisdiction in which the Company does business. In making these estimates, income is adjusted based on a determination of generally accepted accounting principles for items that are treated differently by the applicable taxing authorities. Deferred tax assets and liabilities, as a result of these differences, are reflected on DSW’s balance sheet for temporary differences that will reverse in subsequent years. A valuation allowance is established against deferred tax assets when it is more likely than not that some or all of the deferred tax assets will not be realized.DSW succeeded to RVI’s tax attributes as a result of the Merger. Sale of Subsidiary Stock-Prior to the Merger, sales of stock by a subsidiary were accounted for by Retail Ventures as capital transactions. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued updates to existing guidance related to fair value measurements. As a result of these updates, entities will be required to provide enhanced disclosures about transfers into and out of level 1 and level 2 classifications, provide separate disclosures about purchases, sales, issuances and settlements relating to the tabular reconciliation of beginning and ending balances of the level 3 classification and provide greater disaggregation for each class of assets and liabilities that use fair value measurements. Except for the detailed level 3 disclosures, the new standard was effective for DSW and RVI for the first quarter of fiscal 2010 and both DSW and RVI adopted the remaining provisions of the standard in the first quarter of fiscal 2011. The adoption did not have a material impact to the consolidated financial statements. In May 2011, the FASB issued an update to existing guidance related to fair value measurements on how to measure fair value and what disclosures to provide about fair value measurements. For fair value measurements categorized as level 3, a reporting entity should disclose quantitative information of the unobservable inputs and assumptions, a description of the valuation processes and narrative description of the sensitivity of the fair value to changes in unobservable inputs. This update is effective for interim and annual periods beginning after December 15, 2011. The Company does not expect the adoption of this update to materially affect its consolidated financial statements. In June 2011, the FASB issued an update to existing guidance related to the presentation of comprehensive income. The main provisions of this update provide that an entity that reports other comprehensive income has the option to present comprehensive income in either one or two consecutive financial statements. The first option is a single statement that must present the components of net income and total net income, the components of other comprehensive income and total other comprehensive income and a total for comprehensive income.The second option is a two statement approach, in which an entity must present the components of net income and total net income in the first statement and that statement must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income. The option in current generally accepted accounting principles that permits the presentation of other comprehensive income in the statement of changes in equity has been eliminated. This update is effective for interim and annual periods beginning after December 15, 2011. In November 2011, the FASB issued a proposed update to indefinitely defer the requirement to present reclassification adjustments in the statement of operations. Early adoption is permitted because compliance with the amendments is already permitted. The Company expects the adoption of this update in the first quarter of fiscal 2012 to change the presentation of its statement of operations. 12 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In September 2011, the FASB issued an update to existing guidance related to goodwill impairment testing. The amendments will allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. An entity no longer will be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The guidance also includes examples of the types of factors to consider in conducting the qualitative assessment. This update is effective for interim and annual periods beginning after December 15, 2011.Early adoption is permitted, and the Company does not expect the adoption of this update in the fourth quarter of fiscal 2011 to affect its consolidated financial statements. 3. RELATED PARTY TRANSACTIONS Schottenstein Affiliates- As of October 29, 2011, the Schottenstein Affiliates, entities owned by or controlled by Jay L. Schottenstein, the chairman of the DSW board of directors, and members of his family, owned approximately 29.4% of DSW’s outstanding Common Shares including director stock units, representing approximately 74.8% of the combined voting power of DSW’s outstanding Common Shares and also have the right to exercise outstanding warrants held by the Schottenstein Affiliates entitling them to acquire additional DSW Common Shares. DSW leases certain store, office space and distribution center locations owned by Schottenstein Affiliates. Accounts receivable from and payable to affiliates principally result from commercial transactions or affiliate transactions and normally settle in the form of cash in 30 to 60 days. The balance of related party receivables as of October 29, 2011 and January 29, 2011, was less than $0.1 million and $0.1 million, respectively. As of both October 29, 2011 and January 29, 2011 the related party payables balances were $1.1 million. SEI Loan Agreement- On February 8, 2011, RVI and SEI, Inc. (“SEI”), a Schottenstein Affiliate, entered into a Loan Agreement (the “Loan Agreement”) pursuant to which SEI made available to RVI a revolving credit facility in the principal amount not to exceed $30.0 million (the “RVI Credit Facility”). Upon execution of the Loan Agreement, RVI also paid an up-front commitment fee of 8.75% of the maximum loan amount, $2.625 million, to SEI. All outstanding principal and accrued but unpaid interest under the RVI Credit Facility became due and payable in full two business days after the closing of the Merger.DSW repaid RVI’s borrowings of $11.0 million under the RVI Credit Facility on May 31, 2011. The consolidated statements of operations include interest expense of $0.1 million related to the borrowings under the RVI Credit Facility. Upon repayment of RVI’s borrowings, the Company expensed the unamortized portion of the commitment fee. 4. STOCK BASED COMPENSATION Historically, both DSW and RVI have issued stock based compensation under their respective plans. After the Merger, DSW either cash settled or transferred all outstanding units and options under the RVI 2000 Stock Incentive Plan (“the RVI Plan”) to the DSW 2005 Equity Incentive Plan (“the DSW Plan”). At the date of the Merger, all RVI stock options and Stock Appreciation Rights (“SARs”) granted to directors immediately vested resulting in compensation expense of $0.3 million. At the election of each option holder, options and SARs were either paid in cash at a value equal to the RVI share price at close of the market on May 25, 2011 less the exercise price, or converted over to DSW options adjusted for 0.435 share exchange ratio. Immediately after the Merger, DSW paid $7.0 million related to the settlement of these options and SARs, which was treated as a reduction of common stock value, and transferred 72,830 options for DSW shares to the DSW Plan. DSW recorded additional stock compensation expense of $0.3 million related to the cash settled options and SARs as the fair value the recipient received was greater than the option they held. The transferred options are included in the DSW Stock Compensation Plan section below. The Retail Ventures stock compensation instruments were adjusted retrospectively for the conversion ratio. Excluding the transferred options, the DSW Plan was otherwise not affected as a result of the Merger. 13 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) DSW Stock Compensation Plan The DSW Plan provides for the issuance of equity awards to purchase up to 7.6 million DSW Common Shares. The DSW Plan covers stock options, restricted stock units and director stock units. Eligible recipients include key employees of DSW and affiliates, as well as directors of DSW. Options generally vest 20% per year on a cumulative basis. Options granted under the DSW Plan generally remain exercisable for a period of ten years from the date of grant. Prior to fiscal 2005, DSW did not have a stock option plan or any equity units outstanding. Prior to the Merger, RVI accounted for all DSW share activity as a capital transaction of a subsidiary. Stock Options- In connection with the special dividend paid on September 30, 2011, DSW adjusted its outstanding stock options under the anti-dilution provision by decreasing the grant price and increasing the number of shares to make the optionee whole as required under the DSW plan. The following table summarizes DSW’s stock option activity: Nine months ended October29, 2011 (in thousands) Outstanding, beginning of period Granted RVI options converted 73 Increase in options from dividend adjustment Exercised ) Forfeited ) Outstanding, end of period Exercisable, end of period DSW expensed $3.9 million and $3.5 million, respectively, for the nine months ended October 29, 2011 and October 30, 2010 related to stock options. The weighted-average grant date fair value of each option granted in the nine months ended October 29, 2011 and October 30, 2010 was $20.44 and $13.40 per share, respectively. As of October 29, 2011, the total compensation cost related to nonvested DSW stock options not yet recognized was approximately $11.9 million with a weighted average expense recognition period remaining of 3.5 years. The following table illustrates the weighted-average assumptions used in the Black-Scholes option-pricing model for DSW options granted in each of the periods presented: Nine months ended Assumptions: October29, 2011 October30, 2010 Risk-free interest rate 2.4% 2.5% Expected volatility of DSW common stock 55.1% 56.9% Expected option term 5.9 years 4.9 years Expected dividend yield 0.0% 0.0% Restricted Stock Units- In connection with the special dividend paid on September 30, 2011, DSW issued forfeitable dividend equivalent units under the anti-dilution provision to make the grantee whole as required under the DSW plan. DSW also modified its restricted stock unit awards to grant forfeitable dividend equivalent units for the quarterly dividend resulting in incremental compensation expense of less than $0.1 million to be recognized over the remaining vesting period of the awards. The following table summarizes DSW’s restricted stock unit activity: 14 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Nine months ended October29, 2011 (in thousands) Outstanding, beginning of period Granted 51 Dividend equivalents granted for special dividend 13 Dividend equivalents granted for quarterly dividend 1 Vested ) Forfeited (5 ) Outstanding, end of period DSW expensed $0.9 million and $0.7 million for the nine months ended October 29, 2011 and October 30, 2010, respectively, related to restricted stock units. As of October 29, 2011, the total compensation cost related to nonvested restricted stock units not yet recognized was approximately $2.3 million with a weighted average expense recognition period remaining of 2.8 years. The weighted average exercise price for all restricted stock units is zero. Director Stock Units- DSW issues stock units to directors who are not employees of DSW. In connection with the special dividend and quarterly dividends paid on September 30, 2011, DSW issued 8,469 forfeitable dividend equivalent units as required by the award agreements. During the nine months ended October 29, 2011 and October 30, 2010, DSW granted 29,338 director stock units, including the dividend equivalent units, and 31,130 director stock units, respectively, and expensed $0.9 million and $0.8 million, respectively, for these grants. As of October 29, 2011, 190,605 director stock units had been issued and no director stock units had been settled. Retail Ventures Stock Compensation Plans The RVI Plan provided for the issuance of stock options to purchase up to 13,000,000 common shares (which represent 5,655,ommon Shares factoring in the conversion ratio of 0.435 pursuant to the Merger) or the issuance of restricted stock to management, key employees of Retail Ventures and affiliates, consultants (as defined in the RVI Plan), and directors of Retail Ventures. Stock options generally vested 20% per year on a cumulative basis. Stock options granted under the RVI Plan were exercisable for a period of ten years from the date of grant. Stock Options and SARs- Excluding any expense related to the Merger, Retail Ventures expensed $0.1 million and $0.2 million, for the nine months ended October 29, 2011 and October 30, 2010, respectively,related to stock options. Retail Ventures expensed less than $0.1 million during each of the nine months ended October 29, 2011 and October 30, 2010, related to SARs. Restricted Shares-Retail Ventures expensed $0.1 million and $0.4 million during the nine months ended October 29, 2011 and October 30, 2010, respectively, related to restricted shares. All restricted shares were settled in the first quarter of fiscal 2011. 5. INVESTMENTS DSW determines the balance sheet classification of its investments at the time of purchase and evaluates the classification at each balance sheet date. If DSW has the intent and ability to hold the investments to maturity, investments are classified as held-to-maturity. Held-to-maturity securities are stated at amortized cost plus accrued interest. Otherwise, investments are classified as available-for-sale. The majority of DSW’s short-term available-for-sale investments generally have renewal dates of every 7 days, but longer stated maturities. Despite the long-term nature of the stated contractual maturities of these short-term investments, DSW has the ability to liquidate these securities shortly after the renewal dates. For short-term held-to-maturity investments, amortized cost approximates fair value. In addition to short-term investments, DSW has invested in certain longer term bonds to receive higher returns. These long-term investments have maturities greater than one year but shorter than three years and are classified as held-to-maturity. As of October 29, 2011, DSW’s long-term held-to-maturity investments have gross unrealized losses of $0.3 million. 15 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following table discloses the major categories of DSW’s investments as of the periods presented: Short-term investments Long-term investments October29, 2011 January29, 2011 October29, 2011 January29, 2011 Available-for-sale: (in thousands) Bonds $ $ Commercial paper Total available-for-sale investments Held-to-maturity: Term notes Bonds $ $ Equity investment – related party Total investments $ 6. DEBT OBLIGATIONS AND WARRANT LIABILITIES As of the effective time of the Merger, a subsidiary of DSW assumed RVI’s obligations under the Premium Income Exchangeable Securities (“PIES”) and warrants. As of January 29, 2011, debt obligations are comprised of the face value of $133.8 million less the debt discount of $1.6 million. The PIES were settled on September 15, 2011. Derivative Instruments In accordance with ASC 815, Derivatives and Hedging, DSW, and prior to the Merger, RVI, recognizes all derivatives on the balance sheet at fair value. For derivatives that are not designated as hedges under ASC 815, changes in the fair values are recognized in earnings in the period of change. There were no derivatives designated as hedges outstanding as of October 29, 2011 or January 29, 2011. DSW does not hold or issue derivative financial instruments for trading purposes. DSW, and prior to the Merger, RVI, estimates the fair values of derivatives based on the Black-Scholes model using current market information. $143.75 Million Premium Income Exchangeable SecuritiesSM (“PIES”)- On August 10, 2006, Retail Ventures announced the pricing of its 6.625% Mandatorily Exchangeable Notes due September 15, 2011, or PIES, in the aggregate principal amount of $125.0 million. The closing of the transaction took place on August 16, 2006. On September 15, 2006, Retail Ventures closed on the exercise by the sole underwriter of its entire option to purchase an additional aggregate principal amount of $18.75 million of PIES. The $143.75 million PIES bore a coupon at an annual rate of 6.625% of the principal amount, payable quarterly in arrears on March 15, June 15, September 15 and December 15 of each year, commencing on December 15, 2006 and ending on September 15, 2011. The PIES were mandatorily exchangeable, on the maturity date, into DSW Class A Common Shares. On the maturity date, each holder of the PIES received a number of DSW Class A Common Shares per $50.00 principal amount of PIES equal to the “exchange ratio” described in the RVI prospectus filed with the SEC on August 11, 2006. A subsidiary of DSW assumed, as of the effective time of the Merger, by supplemental indenture and supplemental agreement, all of RVI’s obligations with respect to the PIES. On September 15, 2011, DSW issued 3,826,855 of its Class A Common shares, without par value, to the holders of the PIES.The exchange ratio was equal to the number of DSW Class A Common Shares determined as follows: (i) if the applicable market value of DSW Class A Common Shares equaled or exceeded $34.95, the exchange ratio would have been 1.4306 shares; (ii) if the applicable market value of DSW Class A Common Shares was less than $34.95 but greater than $27.41, the exchange ratio would have been between 1.4306 and 1.8242 shares; and (iii) if the applicable market value of DSW Class A Common Shares was less than or equal to $27.41, the exchange ratio would have been 1.8242 shares, subject to adjustment as provided in the PIES. The applicable market value exceeded $34.95, thus the exchange ratio was 1.4306 shares, resulting in the settlement of the PIES with 3.8 million DSW Class A Common Shares. In connection with this settlement, DSW reclassified $48.0 million from the conversion feature of short-term debt and $133.8 million from current maturities of long-term debt to paid in capital during the third quarter of fiscal 2011. 16 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The embedded exchange feature of the PIES was accounted for as a derivative, which was recorded at fair value with changes in fair value in the statement of operations. Accordingly, the accounting for the embedded derivative addressed the variations in the fair value of the obligation to settle the PIES when the market value exceeds or is less than the threshold appreciation price. The fair value of the conversion feature at the date of issuance of $11.7 million was equal to the amount of the discount of the PIES and was amortized into interest expense over the term of the PIES. As of October 29, 2011, the discount on the PIES was fully amortized. The amount of interest expense recognized and the effective interest rate for the PIES were as follows for the periods presented: Nine months ended October29, 2011 October30, 2010 (in thousands) Contractual interest expense $ $ Amortization of debt discount Total interest expense $ $ Effective interest rate % % The fair value of the conversion feature of the PIES, prior to settlement, was estimated using the Black-Scholes pricing model with the following assumptions for the period presented: Assumptions: January29, 2011 Risk-free interest rate % Expected volatility of DSW common stock % Expected term 0.6 years Expected dividend yield % Warrants-The detached warrants with dual optionality issued in connection with previously paid credit facilities qualified as derivatives under ASC 815, Derivatives and Hedging. The fair values of the warrants have been recorded on the balance sheet within current liabilities. As of October 29, 2011, DSW had outstanding warrants for 753,ommon Shares. As of January 29, 2011, RVI had outstanding warrants for 1,952,ommon Shares (which represent 849,ommon Shares factoring in the conversion ratio of 0.435 subsequent to the Merger). The warrants outstanding as of October 29, 2011 expire on June 11, 2012. On April 28, 2011, Retail Ventures issued 221,037 (which represent 96,ommon Shares factoring in the conversion ratio of 0.435 subsequent to the Merger) of its common shares, without par value, to Millennium Partners, L.P. (“Millennium”) in connection with Millennium’s exercise of its outstanding term warrant that was originally issued by the Company on July 5, 2005. The common shares were issued at an exercise price of $4.50 per share, for an aggregate cash purchase price of $1.0 million. In connection with this exercise and in addition to the purchase price, Retail Ventures reclassified $3.6 million from the warrant liability to paid in capital during the first quarter of fiscal 2011. In connection with this issuance, no underwriters were utilized, and no commissions were paid. On November 16, 2010, Retail Ventures issued 1,214,572 of its common shares (which represent 528,ommon Shares factoring in the conversion ratio of 0.435 subsequent to the Merger), without par value, to Cerberus Partners, L.P. (“Cerberus”) in connection with Cerberus’ exercise of its outstanding term warrant that was originally issued by the Company on July 5, 2005. The warrant was exercised on a cashless exercise basis as permitted by the warrant, resulting in the issuance of 1,214,572 of the 1,731,460 shares (which represent 528,338 of 753,ommon Shares factoring in the conversion ratio of 0.435 subsequent to the Merger) for which the warrant could have been exercised (at an exercise price of $4.50 per share). In connection with this issuance, no payment was made to the Company, no underwriters were utilized, and no commissions were paid. The fair value of the warrants was estimated using the Black-Scholes pricing model with the following assumptions for the periods presented: Assumptions: October29, 2011 January29, 2011 Risk-free interest rate % % Expected volatility of common stock % % Expected term 0.6 years 1.4 years Expected dividend yield % % 17 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The fair values and balance sheet locations of DSW’s, and prior to the Merger, RVI’s, derivative liabilities are as follows for the periods presented: Balance Sheet Location October29, 2011 January29, 2011 (in thousands) Warrants – related party Warrant liability $ $ Warrants – non-related party Warrant liability Conversion feature of short-term debt Conversion feature of short-term debt Total $ $ The effect of derivative instruments on DSW’s, and prior to the Merger, RVI’s, condensed consolidated statements of operations is as follows for the periods presented: Three months ended Nine months ended October29, 2011 October30, 2010 October29, 2011 October30, 2010 (in thousands) Warrants – related party $ ) $ ) $ ) $ ) Warrants – non-related party ) ) ) Conversion feature of short-term debt ) Conversion feature of long-term debt ) ) Income (expense) related to the change in fair value of derivative instruments $ $ ) $ ) $ ) DSW $100 Million Secured Credit Facility- On June 30, 2010, DSW entered into a $100 million secured revolving credit facility (the “Credit Facility”) with a term of four years that will expire on June 30, 2014. Under the Credit Facility, DSW and its subsidiary, DSW Shoe Warehouse, Inc. (“DSWSW”), are co-borrowers, with all other subsidiaries listed as guarantors. The Credit Facility may be increased by up to $75 million upon DSW’s request and approval by increasing lenders and subject to customary conditions. The Credit Facility provides for swing loans of up to $10 million and the issuance of letters of credit up to $50 million. The Credit Facility is secured by a lien on substantially all of DSW’s personal property assets and its subsidiaries with certain exclusions and may be used to provide funds for general corporate purposes, to refinance existing letters of credit outstanding under DSW’s previous credit arrangement, to provide for DSW’s ongoing working capital requirements, and to make permitted acquisitions. Revolving credit loans bear interest under the Credit Facility at DSW’s option under: (A) a base rate option at a rate per annum equal to the highest of (i) the Federal Funds Open Rate (as defined in the Credit Facility), plus 0.5%, (ii) the Agent’s prime rate, and (iii) the Daily LIBOR Rate (as defined in the Credit Facility) plus 1.0%, plus in each instance an applicable margin based upon DSW’s revolving credit availability; or (B) a LIBOR option at rates equal to the one, two, three, or six month LIBOR rates, plus an applicable margin based upon DSW’s revolving credit availability. Swing loans bear interest under the base rate option. DSW’s right to obtain advances under the Credit Facility is limited by a borrowing base. In addition, the Credit Facility contains restrictive covenants relating to DSW’s management and the operation of DSW’s business. These covenants, among other things, limit or restrict DSW’s ability to grant liens on its assets, incur additional indebtedness, enter into transactions with affiliates, merge or consolidate with another entity, redeem its stock and limit cash dividends up to the aggregate amount of 50% of the previous year’s net income. Additional covenants limit payments for capital expenditures to $75 million in any fiscal year, amended to $100 million in August 2011, and if DSW has direct borrowings greater than $25 million, the Credit Facility also requires that DSW maintain a fixed charge coverage ratio of not less than 1.1 to 1.0. DSW paid $55.4 million for capital expenditures in the first nine months of fiscal 2011. DSW was not required to calculate a fixed charge coverage ratio in the nine months ended October 29, 2011. As of October 29, 2011, DSW had no outstanding borrowings under the Credit Facility, had availability under the facility of $87.7 million and had outstanding letters of credit of $12.3 million. As of January 29, 2011, DSW had no outstanding borrowings under the Credit Facility, had availability under the facility of $80.8 million and had outstanding letters of credit of $19.2 million. DSW is in compliance with the covenants under the Credit Facility. 7. FAIR VALUE MEASUREMENTS OF FINANCIAL ASSETS AND LIABILITIES Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Therefore, fair value is a market-based measurement based on assumptions of the market participants. As a basis for these assumptions, DSW classifies its fair value measurements under the following fair value hierarchy: 18 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) · Level 1 inputs are unadjusted quoted prices in active markets for identical assets or liabilities that are publicly accessible. Active markets have frequent transactions with enough volume to provide ongoing pricing information. · Level 2 inputs are other than level 1 inputs that are directly or indirectly observable. These can include unadjusted quoted prices for similar assets or liabilities in active markets, unadjusted quoted prices for identical assets or liabilities in inactive markets or other observable inputs. · Level 3 inputs are unobservable inputs. Financial assets and liabilities measured at fair value on a recurring basis as of the periods presented consisted of the following: As of October 29, 2011 As of January 29, 2011 Total Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Assets: (in thousands) Cash and equivalents $ Short-term investments $ $ Long-term investments $ Liabilities: Conversion feature of short-term debt $ $ Warrant liability $ Cash and equivalents primarily represent cash deposits and investments in money market funds held with financial institutions, as well as credit card receivables that generally settle within three days. Available-for-sale and held-to maturity investments are valued using a market-based approach using level 2 inputs such as prices of similar assets in active markets. Equity investments are evaluated for other-than-temporary impairment using level 3 inputs such as the financial condition of the entity. The following table presents the activity related to level 3 fair value measurements for long-term investments for the periods presented: Three months ended October29, 2011 October30, 2010 (in thousands) Carrying value at the beginning of the period $ $ Carrying value at the end of the period $ $ Nine months ended October29, 2011 October30, 2010 (in thousands) Carrying value at the beginning of the period $ $ Activity related to equity investment-related party 95 ) Carrying value at the end of the period $ $ DSW periodically evaluates the carrying amount of its long-lived assets, primarily property and equipment, and finite life intangible assets when events and circumstances warrant such a review to ascertain if any assets have been impaired. The carrying amount of a long-lived asset or asset group is considered impaired when the carrying value of the asset or asset group exceeds the expected future cash flows from the asset or asset group. The reviews are conducted at the lowest identifiable level, which includes a store. The impairment loss recognized is the excess of the carrying value of the asset or asset group over its fair value, based on a discounted cash flow analysis using a discount rate determined by management. Should an impairment loss be realized, it will generally be included in cost of sales. 19 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) DSW recognized an impairment loss of $1.6 million on assets used in a leased office facility assumed in the Merger. Based on the projected future negative cash flows under the lease, DSW determined that the carrying value exceeded the expected future cash flows from the asset group and recorded a full impairment. The impairment of the related lease is discussed in Note 13. Total Losses Level 1 Level 2 Level 3 Fair Value as of the Impairment Date Three months ended October29, 2011 Nine months ended October29,2011 (in thousands) (in thousands) Assets held and used $
